UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT


                          __________________

                             No. 95-30672
                           Summary Calendar
                          __________________



     Wallace Ray Ritter,

                                         Plaintiff-Appellee

                                versus

     Ricky Hawthorne; Roger Smith,

                                         Defendants,

     and

     The Village of Sun,

                                         Defendant-Appellant.

           ______________________________________________

      Appeal from the United States District Court for the
                  Eastern District of Louisiana
                          (CA-94-2249-E)
         ______________________________________________

                           January 15, 1996


Before KING, SMITH and BENAVIDES, Circuit Judges.

Per Curiam:*


     The Village of Sun, Louisiana, appeals from a denial of

summary judgment.    Sun contends that it is protected from suit by


*
     Pursuant to Local Rule 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.

                                  1
the Eleventh Amendment of the United States Constitution.   We have

reviewed the record and the district court's order and find no

reversible error.   Sun is a municipal corporation in Louisiana, is

not an "arm of the state," and is not entitled to the immunity

afforded the State of Louisiana under the Eleventh Amendment.

Accordingly, we affirm for essentially the reasons given by the

district court.

AFFIRMED.




                                 2